Exhibit 10.33

LOGO [g2289222892a.jpg]

October 18, 2007

Dear John,

This letter confirms our contingent offer of employment with The Princeton
Review, as Executive Vice President of Strategy and Business Development. This
position will report to Steve Richards.

You will be compensated bi-weekly, or on such other basis as the company
compensates its senior executives, at the rate of $12,115.38 (based on an annual
salary of $315,000.00). You will also be eligible for a bonus of up to 50% of
your annualized base salary.

As a senior executive, you will be granted a stock option to purchase 100,000
shares of the company’s common stock that will vest based on the achievement of
a combination of corporate and personal goals to be agreed upon by you and
Michael Perik. Additionally, you will be granted a stock option to purchase
300,000 shares of the company’s common stock that will vest in equal
installments quarterly over four years. Both option grants will be awarded at
the stock’s fair market value as of the close of market on the date of grant by
the Compensation Committee of The Princeton Review. The grants will be governed
by the company’s 2000 Stock Incentive Plan (the “Stock Plan”) and will be
evidenced by one or more stock option agreements. The company will review your
equity compensation as part of its annual review of all of Princeton Review’s
senior officers.

We currently offer a benefits package which includes 22 Days of Paid Time Off
per year, a 401(k) retirement plan, medical and life insurance, short-term and
long-term disability, and an education assistance program. We also provide a
cafeteria plan for transit expenses, as well as medical and dependent care
reimbursement as set forth in the Employee Handbook and governing Benefits plan
documents. You will be entitled to all benefits made available generally to the
company’s senior executives.

This offer controls and supersedes any verbal representations made to you by
anyone regarding wages, bonuses, benefits, job duties or terms of employment at
The Princeton Review. You will be an “at will” employee of The Princeton Review
throughout your employment and subject to an arbitration provision requiring the
arbitration of any disputes you may have with the company.

Again, congratulations, and we hope to welcome you soon to The Princeton Review.
I’m sure this position will provide you with a unique challenge and learning
opportunity. Please confirm your acceptance of our offer under the above terms
by signing and returning this letter as promptly as practicable.

If you have any questions or concerns, please don’t hesitate to call me at
(212) 874-8282 ext. 1668.

Sincerely,

/s/ Linda Nessim

Linda Nessim

Executive Vice President, Human Resources

 

Accepted:  

/s/ John Marshall

    

Oct. 22, 2007

  (Your signature)      (Date)